Citation Nr: 1226424	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  05-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain involving the knees and wrists, claimed as due to an undiagnosed illness. 

2.  Entitlement to service connection for chronic fatigue, claimed as due to an undiagnosed illness. 

3.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1991. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In December 2004, the RO denied claims of entitlement to service connection for joint pain and chronic fatigue.  In October 2005, the RO denied the Veteran's claim of entitlement to service connection for headaches.  In August 2008, May 2009, and February 2011, the Board remanded some or all of these claims for additional development.  

In February 2009, the Veteran testified before the Board via video conference hearing.  A transcript of the hearing has been incorporated into the claims file. 


FINDING OF FACT

The Veteran has joint pain involving the knees and wrists, chronic fatigue, and headaches, that are related to a service-connected disability. 


CONCLUSION OF LAW

Joint pain involving the knees and wrists, chronic fatigue, and headaches are related to service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has an undiagnosed illness manifested by joint pain involving the knees and wrists, chronic fatigue, and headaches.  He has stated that he had joint pain of the arms and legs, fatigue, and headaches during and since his service.  See Persian Gulf Protocol VA examination report, dated in September 1996.  

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (as in effect prior to October 10, 2006).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

For VA purposes, the diagnosis of chronic fatigue syndrome (CFS) requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a. 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b); 76 Fed. Reg. 81834  (Dec. 29, 2011).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

The term "Persian Gulf veteran" means a veteran who served on active service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

As an initial matter, the Veteran has asserted that he has had joint pain of the arms and legs, fatigue, and headaches during and since his service.  However, service treatment records do not show any relevant complaints, treatment or diagnoses, other than a 1990 treatment for muscle strain.  The post-service medical evidence shows that his complaints have been highly inconsistent.  Specifically, while he complained of joint pain, fatigue, and headaches on a number of occasions as early as 1996, he has also repeatedly denied having headaches.  See e.g., May 2002 report from E.P., M.D.; VA progress notes, dated in August 2002, June and October of 2003.  He has also denied having joint symptoms.  See e.g., VA progress notes, dated in March and June of 2009.  In addition, he is shown to have a history of substance abuse preexisting his service (i.e., to about 1983), to include cocaine abuse, as well as a history of acquired psychiatric disorders that include psychotic features.  He has reported having a criminal history involving shoplifting, vandalism, contempt of court, and two charges of retail fraud, with two convictions, and he is shown to have been incarcerated between January and June of 2001.  See e.g., February 2001 statement from County of Oakland Office of the Sheriff's Department; VA progress notes, dated in March 2002, August 2006, September and December of 2009.  An April 2002 VA progress note shows that a physician stated, "Appears pt [patient] is seeking tx [treatment] for secondary gains," and that the Veteran reported being depressed "since 1991 as he feels that VA is not paying him enough money for all his difficulties."  A November 2006 VA progress note contains a notation of rule out malingering.  The Board therefore finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

The Board notes that service connection is currently in effect for posttraumatic stress disorder (PTSD) with depressive disorder and psychotic features, osteoarthritis of the lumbosacral spine, bilateral hearing loss, and tinnitus.  

The Veteran's personnel file (DA Form 20) shows that he had service in Saudi Arabia between January and April of 1991.  Therefore, he is shown to meet the criteria for a Persian Gulf veteran.  See 38 C.F.R. § 3.317(e) (2011).  

The Veteran's service treatment records do not show any relevant complaints, treatment, or diagnoses, with the exception of a February 1990 treatment for complaints of pain radiating into the knee.  The assessment was muscle strain.  A separation examination report is not of record.

As for the post-active duty medical evidence, it consists of VA and non-VA reports, dated between 1993 and 2011.  This evidence includes a VA Persian Gulf Protocol examination report, dated in September 1996, which shows that the Veteran complained of symptoms that included headaches, joint pain of the legs and arms, and fatigue, which he claimed all started during the Gulf War.  The report indicates that the examination could not be completed because the Veteran could not stay, and that he was scheduled for another examination in February 1997, for which he did not report.  A March 1997 VA report shows that no relevant medical conditions were identified from the Veteran's September 1996 examination.  

Reports from the Social Security Administration (SSA) show that the Veteran was determined to be disabled as of February 2003, with a primary diagnosis of "disorders of Back (discogenic and degenerative)," and a secondary diagnosis of "Affective; or Mood Disorders."  An associated, undated report shows that the Veteran reported having fatigue, and a history of prostate cancer in July 2002.  

VA progress notes show that the Veteran underwent radiation therapy for prostate cancer between October 2002 and January 2003.  Reports, dated in 2003, show that on several occasions, the Veteran complained of headache and/or fatigue, and these conditions are noted in some "problem lists."  In November 2003, the Veteran sought treatment for a right lower extremity injury after his leg was crushed between two cars.  An X-ray was negative.  In March 2004, the Veteran complained of multiple joint pain, to include the wrists and knees.  The report notes bilateral knee effusion with multiple joint complaints.  A September 2006 report notes that on examination, his upper and lower extremities were within normal limits, and that he was in "very poor aerobic condition."  A March 2009 report notes a history of obesity, occasional headaches, and DJD (degenerative joint disease) of the left knee and hands.  

A VA neurological examination report, dated in November 1997, shows that the Veteran complained of symptoms for disorders that are not currently on appeal, to include memory loss, sleepiness, and difficulty sleeping.  The examiner concluded that many of the Veteran's symptoms, to include insomnia, daytime hypersomnolence, memory problems, and difficulty concentrating, can be explained by obstructive sleep apnea syndrome.  

A VA Persian Gulf Protocol examination report, dated in October 2009, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran complained of chronic fatigue with diffuse multiple joint, body and muscle pains, and headaches, since 1992.  In the diagnosis, the examiner stated that the Veteran's chronic fatigue and diffuse multiple joint, body, and muscle pains are at least as likely as not related to his chronic depression as well as obstructive sleep apnea.  The examiner stated that neither the Veteran's sleep apnea, nor his dysthymia, were incurred in or aggravated during service.  The examiner stated that there was no evidence of chronic fatigue syndrome or fibromyalgia.  The examiner stated that the Veteran's chronic migraines were at least as likely as not related to his chronic psychiatric conditions as well as his sleep apnea.  

A VA PTSD examination report, dated in November 2009, is of record.  However, as noted in the Board's February 2011 remand, this report is shown to have been based on an inaccurate history, and it will therefore not be further discussed, nor is it afforded any probative value.  

The claims file includes several VA examination reports, dated in July 2011, which show that the Veteran complained of daily migraine headaches, and chronic pain.  The Axis III diagnoses included sleep apnea, obesity, migraines, and degenerative joint disease.  

Statements from the Veteran's wife, received in October 1997 and January 2005, show that she asserts that the Veteran complained of headaches during service, and that he was unusually tired, and complained of joint pains, upon his return from service.  

The Board finds that service connection is warranted for joint pain involving the knees and wrists, chronic fatigue, and headaches.  The October 2009 VA examination report shows the examiner stated that the Veteran's chronic fatigue and diffuse multiple joint, body, and muscle pains are at least as likely as not related to his chronic depression as well as obstructive sleep apnea, and that the Veteran's chronic migraines were at least as likely as not related to his chronic psychiatric conditions as well as his sleep apnea.  Although the examiner clearly stated that neither the Veteran's sleep apnea, nor his dysthymia, were incurred in or aggravated during service, in February 2011, the Appeals Management Center (AMC) nevertheless granted service connection for PTSD "with depressive disorder and psychotic features."  Therefore, resolving all doubt in the appellant's favor, the Board finds that the evidence is at least in equipoise, and that service connection for joint pain involving the knees and wrists, chronic fatigue, and headaches, is warranted.  See 38 C.F.R. § 3.310. 

As a final matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this case, as the Board has fully granted the appellant's claims, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the appellant is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for joint pain involving the knees and wrists, chronic fatigue, and headaches is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


